     Case 2:21-cv-00177-SRB Document 24 Filed 05/06/21 Page 1 of 6




    BRIAN M. BOYNTON
    Acting Assistant Attorney General
    MARCIA BERMAN
    Assistant Director, Federal Programs Branch
    JAMES BICKFORD
    Trial Attorney (N.Y. Bar No. 5163498)
    United States Department of Justice
    Civil Division, Federal Programs Branch
    1100 L Street, NW
    Washington, DC 20530
    James.Bickford@usdoj.gov
    Telephone: (202) 305-7632
    Facsimile: (202) 616-8470
    Counsel for Defendants

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA

    Grand Canyon University,
                                                   Case No. 2:21-cv-177-SRB
                         Plaintiff,
                                                   MEMORANDUM IN
          v.                                       OPPOSITION TO
                                                   MOTION FOR INTERVENTION
    Miguel Cardona, in his official capacity
    as Secretary of Education, et al.,
                         Defendants.

1         A nonprofit organization with no claims or defenses of its own seeks to

2   intervene as a party on equal footing with the agency whose actions are challenged

3   here. Its motion should be denied. If the organization wishes to provide additional

4   information relevant to this case, the appropriate vehicle would be an amicus brief.

5


                                               1
       Case 2:21-cv-00177-SRB Document 24 Filed 05/06/21 Page 2 of 6




 1                                       ARGUMENT

 2         Under Federal Rule of Civil Procedure 24(b), “the court may permit anyone

 3   to intervene who . . . has a claim or defense that shares with the main action a

 4   common question of law or fact.” But it need not do so: “Even if an applicant

 5   satisfies [the] threshold requirements” of Rule 24(b), “the district court has

 6   discretion to deny permissive intervention.” Donnelly v. Glickman, 159 F.3d 405,

 7   412 (9th Cir. 1998); see Orange County v. Air Cal., 799 F.2d 535, 539 (9th Cir.

 8   1986) (“Permissive intervention is committed to the broad discretion of the district

 9   court.”).

10         Student Defense—which had no involvement with the challenged agency

11   action—would not make any claims, nor defend itself in this case. See Mot. at 11

12   (admitting that Student Defense “does not raise any claims or questions of law not

13   presented in [this case]”). Instead, the organization seeks to intervene for the

14   purpose of defending decisions made by the Department of Education: it would

15   “align its position with the Department’s reasoning,” id., and “defend the

16   Department’s” decision “by raising common legal defenses to those on which the

17   Department will likely rely,” id. at 13.

18         The organization’s best case for permissive intervention in these

19   circumstances is Kootenai Tribe of Idaho v. Veneman, which held that “permissive

20   intervention under Rule 24(b) . . . sustains the ability of intervenors to proceed before


                                                2
      Case 2:21-cv-00177-SRB Document 24 Filed 05/06/21 Page 3 of 6




 1   the district court . . . to give ‘defense’ of the government’s rulemaking.” 313 F.3d

 2   1094, 1108 (9th Cir. 2002), abrogated on other grounds by Wilderness Soc’y v. U.S.

 3   Forest Serv., 630 F.3d 1173, 1180 (9th Cir. 2011). But in that case, “the government

 4   defendants made it clear that they did not intend to fully defend the challenged

 5   regulations.” Olympic Forest Coal. v. U.S. Forest Serv., 2007 WL 3374996, at *2

 6   (W.D. Wash. Nov. 9, 2007) (discussing Kootenai). And “[t]he court concluded that

 7   intervention under Rule 24(b) was proper because ‘the government declined to

 8   defend fully from the outset . . . .’” North Dakota v. Heydinger, 288 F.R.D. 423,

 9   431 (D. Minn. 2012) (quoting Kootenai, 313 F.3d at 1111).              “Under those

10   circumstances, it was ‘clear . . . that the presence of intervenors would assist the

11   court in its orderly procedures leading to the resolution of this case . . . .’” Id.

12   (quoting Kootenai, 313 F.3d at 1111; first alteration in original)).

13         The Department of Education fully intends to defend the decision challenged

14   by Grand Canyon University here. It recently filed an answer to the 64-page

15   complaint, ECF No. 21, and (in parallel litigation) successfully defended against

16   Grand Canyon’s motion for a temporary restraining order. Grand Canyon Univ. v.

17   Cardona, 2021 WL 1383165 (D. Ariz. Apr. 13, 2021). Where the government will

18   fully defend its own actions, and the proposed intervenor does not present any novel

19   claims or defenses, then permissive intervention is properly denied. North Dakota,

20   288 F.R.D. at 431 (“Defendants have fully defended against Plaintiffs’ claims,


                                                3
      Case 2:21-cv-00177-SRB Document 24 Filed 05/06/21 Page 4 of 6




 1   asserting precisely the same defenses Movants wish to proffer. Movants’ presence

 2   here would not allow for the representation of undefended interests as the

 3   intervention in Kootenai Tribe of Idaho did.”); Olympic Forest Coal., 2007 WL

 4   3374996, at *2 (“In the case at bar the government defendants have made every

 5   indication that they intend to fully defend the legality of the [challenged action], and

 6   proposed Defendant-Intervenors have not provided evidence that their intervention

 7   would assist the Court in resolving the case at bar.”); People ex rel. Lockyer v.

 8   USDA, 2006 WL 889327 at *4 (N.D. Cal. Mar. 31, 2006) (denying permissive

 9   intervention at the liability stage where “[t]he Proposed Intervenors do not raise any

10   unique defenses; in fact, the defenses are virtually identical to those raised by the

11   Federal Defendants” and “the main question for the Court . . . will be whether

12   Defendants complied with [a statute], a question to which the Proposed Intervenors

13   would have little to contribute since they were not the decision-makers”). See Kane

14   County, Utah v. United States, 597 F.3d 1129, 1136 (10th Cir. 2010) (affirming

15   denial of permissive intervention, and explaining that although “Rule 24(b) does not

16   require a permissive intervenor to assert a separate or additional claim or defense,

17   nothing in the Rule . . . prohibits a district court, in exercising its discretion under

18   Rule 24, from taking that fact into consideration.”).

19         Nowhere in its motion does Student Defense suggest that the Department has

20   shown any reluctance to fully defend its actions in this case. Instead, it argues that


                                                4
         Case 2:21-cv-00177-SRB Document 24 Filed 05/06/21 Page 5 of 6




 1   the Department’s defense so far has been “premised on issues of technical

 2   noncompliance with a complicated regulatory regime” and not on the implications

 3   that the case will have for students. Mot. at 14. As an example, it points to recently

 4   established Higher Education Emergency Relief Funds, which distinguish between

 5   proprietary institutions and all other institutions of higher education.1 Mot. at 15–

 6   16. Student Defense implausibly suggests that it is better positioned to discuss the

 7   practical impacts that this litigation could have on the distribution of those Funds,

 8   which are managed by the Department of Education. In any event, the Department

 9   recently prevailed at the TRO stage in parallel litigation where Grand Canyon

10   University sought access to portions of those Funds not available to proprietary

11   institutions, demonstrating the adequacy of the Department’s representation of the

12   very interests that Student Defense seeks to protect. See Grand Canyon Univ. v.

13   Cardona, 2021 WL 1383165 (D. Ariz. Apr. 13, 2021).

14           Of course, if Student Defense wishes to bring some relevant considerations

15   about students’ interests to the Court’s attention, it can do so by filing an amicus

16   brief. It need not be a party to the case to share its views with the Court. Moreover,

17   to permit advocacy groups to freely intervene whenever they support or oppose



     1
      See Coronavirus Response and Relief Supplemental Appropriations Act, Pub. L.
     No. 116-260, div. M, tit. III, § 314(a)(1) & (4); American Rescue Plan Act, Pub. L.
     No. 117-2, § 2003.

                                               5
     Case 2:21-cv-00177-SRB Document 24 Filed 05/06/21 Page 6 of 6




1   challenges to government action would greatly complicate and confuse such

2   litigation, and thereby “prejudice the adjudication of the original parties’ rights.”

3   Fed. R. Civ. P. 24(b)(3).

4          Student Defense’s motion for permissive intervention should be denied with

5   leave to participate as amicus curiae.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             MARCIA BERMAN
                                             Assistant Director, Federal Programs Branch

                                             /s/ James Bickford
                                             JAMES BICKFORD
                                             Trial Attorney (N.Y. Bar No. 5163498)
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, DC 20530
                                             James.Bickford@usdoj.gov
                                             Telephone: (202) 305-7632
                                             Facsimile: (202) 616-8470

                                             Counsel for Defendants
    Date: May 6, 2021




                                               6
